Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 17/336,535, the amendment filed on 10/8/2021 is herein acknowledged. Claims 1-20 are pending.

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
A terminal disclaimer (TD) has been filed and approved with respect to U.S. Patent No. US 10,852,998; therefore the double patenting rejections with respect to the patent are herein withdrawn.

Applicant's arguments filed on 11/8/2021 with respect to co-pending U.S. Applications 17/077,245 and 17/336,628 have been fully considered but they are not persuasive. A terminal disclaimer has been filed with respect to the co-pending U.S. Applications 17/077,245 and 17/336,628 but it has not been approved. As a result, the double patenting rejections with respect to the co-pending U.S. Applications 17/077,245 and 17/336,628 have been maintained.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending U.S. Application No. 17/077,245.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
Co-pending U.S. Application No. 17/077,245
1. A method comprising: instantiating a second cluster based on a first cluster, the instantiating the second cluster comprising: for at least one node of a second plurality of nodes, generating per node data based on mappings between a plurality of partition groups and a first plurality of nodes, the first plurality of nodes corresponding to the first cluster; identifying data items included in the plurality of partition groups based on the mappings between the plurality of partition groups and the first plurality of nodes, each partition group corresponding to a node of the first plurality of nodes and comprising a subset of data items stored in the node; and loading the data items included in the plurality of partition groups onto the second plurality of nodes, the second plurality of nodes corresponding to the second cluster.  

2. The method of claim 1, further comprising recovering each node of the first plurality of nodes by identifying the data items stored in the 
3. The method of claim 2, further comprising recovering each node of the first plurality of nodes by restoring the identified data items onto the node. 
 
4. The method of claim 1, wherein the instantiating the second cluster comprises generating a partition group to node mapping for the second cluster.  



5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.  

6. The method of claim 5, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.  

7. The method of claim 5, wherein the partition groups include deduplicated data items.  
8. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the data items and; compiling the deduplicated data units into the data version of the data items.  








 



2. The method of claim 1, further comprising: recovering each of the first plurality of nodes by: identifying the data items stored in the node 





3. The method of claim 1, wherein instantiating the second cluster mirroring the first cluster comprises: for each node of the second plurality of nodes: generating per node data based on the mappings between the partition groups and the first plurality of nodes of the cluster.  

4. The method of claim 1, wherein the second plurality of nodes include less nodes than the first plurality of nodes and wherein instantiating the second cluster comprises further: 14 Attorney Docket No.: 5178.036US2generating a partition group to node mapping for the second cluster from the partition group index.  


5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository. 

 
6. The method of claim 5, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.  
7. The method of claim 5, wherein the partition groups include deduplicated data items.  
8. The method of claim 5, wherein storing the deduplicated data units comprises storing a data version of the data items, further comprising: compiling the deduplicated data units into the data version of the data items.  



The rationale above applied to claims 10-20.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending U.S. Application No. 17/336,628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
Co-pending U.S. Application No. 17/336,628
1. A method comprising: instantiating a second cluster based on a first cluster, the instantiating the second cluster comprising: for at least one node of a second plurality of nodes, generating per node data based on mappings between a plurality of partition groups and a first plurality of nodes, the first plurality of nodes corresponding to the first cluster; identifying data items included in the plurality of partition groups based on the mappings between the plurality of partition groups and the first plurality of nodes, each partition group corresponding to a node of the first plurality of nodes and comprising a subset of data items stored in the node; and loading the data items included in the plurality of partition groups onto the second plurality of nodes, the second plurality of nodes corresponding to the second cluster.  


2. The method of claim 1, further comprising recovering each node of the first plurality of nodes by identifying the data items stored in the node based on the mappings between the plurality of partition groups and the first plurality of nodes.  
3. The method of claim 2, further comprising recovering each node of the first plurality of 
 
4. The method of claim 1, wherein the instantiating the second cluster comprises generating a partition group to node mapping for the second cluster.  

5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.  


6. The method of claim 5, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.  

7. The method of claim 5, wherein the partition groups include deduplicated data items.  

8. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the data items and; compiling the deduplicated data units into the data version of the data items.  

9. The method of claim 1, wherein the data items are stored in a No SQL data store.   


2. The method of claim 1, further comprising recovering each node of the first plurality of nodes by identifying the data items stored in the node based on the mappings between the plurality of partition groups and the first plurality of nodes.  
3. The method of claim 2, further comprising recovering each node of the first plurality of 

4. The method of claim 1, wherein the instantiating the second cluster comprises generating a partition group to node mapping for the second cluster.  

5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated 13 Attorney Docket No.: 5178.036US4data units; and storing the deduplicated data units to a secondary data repository.  

6. The method of claim 5, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.  

7. The method of claim 5, wherein the partition groups include deduplicated data items.  

8. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the data items and; compiling the deduplicated data units into the data version of the data items.  

9. The method of claim 1, wherein the data items are stored in a No SQL data store.


The rationale above applied to claims 10-20.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Patel et al. (US 8,788,459) teaches “managing data backup and access within a cluster environment having a plurality of member indexers using storage redundancy (or replication). Although described in more detail below, an indexer is any computing device arranged to store and retrieve data. A member indexer may be selected as a primary source for data storage by a forwarder device that is external to the cluster, where briefly, a forwarder device is any computing device configured to produce, discover, or collate data and then send the data to an indexer.” (col. 2, lines 54-63).
Vasan et al. (US 2015/0339308) teaches “To provide for high availability and disaster recovery in a clustered system, data processed and stored by an indexer in a data store may be replicated across one or more other indexers and data stores of the cluster according to a user configurable data replication policy. In one embodiment, a specialized cluster component, referred to herein as a master node, may be configured to coordinate various aspects of replicating data across data stores of the cluster and performing searches against data that has been replicated in a cluster.” (par. 0070).

CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 15, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135